Case 1:16-cv-00041-CFC Document 315-3 Filed 10/15/19 Page 1 of 5 PageID #: 13367




                         EXHIBIT C
 Case9:19-cv-80744-DMM
Case  1:16-cv-00041-CFC Document
                        Document43
                                 315-3 Filedon
                                    Entered  10/15/19 Page 09/19/2019
                                               FLSD Docket 2 of 5 PageIDPage
                                                                         #: 13368
                                                                              1 of 4



                            U M TED STA TE S D ISTR ICT C O U RT
                       FO R TIIE SO U TH ERN D ISTR ICT O F FL O R ID A
                               W EST PALM BEA CH DW ISIO N

                   CASE NO.19-80744-CIV-M 1DDLEBROOKSœ M                     ON
   F'REA L FOO D S,LLC,

                 Plnintiff,



   FRESH B LEN D S N ORTH AW R ICA ,lN C .,

                 D efendant,

   W ELBILT,lN C .,

                 lntervenor Defendant.
    .
                                               /

                                     SC H ED ULIN G O R D ER

          ThismatterissetforCalendarCallonApril8,2020,andforajurytIiaIbeginningonApril
   13,2020.(DE 28).ThisCourqhavingconsideredtheParties'JointProposedSchedulingReporq
   having heard arguments related to the Scheduling Order at the schedtzling conference on

   September 11,2019,and plzrsllnnt to the Federal Rules of Civil Procedure and Local Rule

   16.11)(3),hereby Orders (consistentw1t.
                                         11the rulingsmade atthe scheduling conference) as
   follow s:

                 D esignation ofcase m anagem enttrack:

          This case ismssigned to the standard cise m anagem enttrack.

          B.     D iscovery Schedule:

          This follow ing discovery schedule shallapply:

                 1.     I'
                         he Parties exchanged initialdisclosures w 1111the inform ation required by

   Fed.R.Civ.P.26(a)(1)onSeptember4,2019.
                        Plaintiff shalldisclose infringem entcontentionsby O ctober 7,2019.
 Case9:19-cv-80744-DMM
Case  1:16-cv-00041-CFC Document
                        Document43
                                 315-3 Filedon
                                    Entered  10/15/19 Page 09/19/2019
                                               FLSD Docket 3 of 5 PageIDPage
                                                                         #: 13369
                                                                              2 of 4



                         Defendants shalldisclose invalidity contentionsby O ctober 18,2019.

                 4.      Defendants shall state whether they w illrely upon any opinion of counsel

   aspartofadefenseand,ifso,shalldiscloseallopinionswithinfourteen(14)daysafiertheCourt
   issuesitsclaim construction order.

                         The Parties shall exchange expert reports to which that party bears the

   burden ofproofby Decem ber6,2019.

                 6.      The Parties shallexchange rebuttalexpertreports w ith respectto issues to

   which thatparty does notbearthe bm den ofproofby D ecem ber 20,2019.

                         A1ldiscovery,including expeftw im ess discovery, shall be com pleted by

   January 24,2020.

          C.     A ny agrèem ents or issues to be decided by the C ourtregarding the
                 preservation,disclosure,and discovec ofdocum ents,electronically stored
                 inform ation,or things:

          Discoveryofeleckonicallystored infbrmation (ç$ESI'')shallbelimited to datareasonably
   available to the Parties in the ordinary colzrse and scope of business and for the relevant tim e

   period.Further,the Pm iesap ee thatonly inform ation which is relevant,remsonably proportioned

   to the needs ofthis case and thatisotherwise infonnation thatisdeemed discoverable and not

   btzrdensome to the producing party willbe subjectto such discovery.'I'he Parties iptend to
   negotiate a proposed ordergoverning the production ofESIand subm itsuch proposed orderto the

   Courtfor approval.

          D.     A ny agreem'ents the Parties reach for asserting claim s ofprivilege or
                 protection oftrialpreparation m aterialafter production:

          The Partieswillapply to the Courq ifnecessary,for approvalofàny apeem ents on the

   confidentiality of docllm ents.Pending entry of a contidentiality protective order,discovery and

   disclosures deem ed confidential by a party m ay be produced to the adverse party for outside

   cotm sel'sStA ttorney'sEyesO n1y,''solely forpup osesofthe pending case and the previously filed
                                                  2
 Case9:19-cv-80744-DMM
Case  1:16-cv-00041-CFC Document
                        Document43
                                 315-3 Filedon
                                    Entered  10/15/19 Page 09/19/2019
                                               FLSD Docket 4 of 5 PageIDPage
                                                                         #: 13370
                                                                              3 of 4



   Delawazemanufactureraction,f'realFoods,LLC v.Welbilt,Inc.,C.A.No.19-1028-CFC (D.
   De1.).
            E.     Lim itation ofthetimetojoin additionalpartiesand amendpleadings:
            '
            FhePartiesshallhaveuntilOctober10,2019,tojoinadditionalpartiesandtoamendthe
   pleadingswithoutseeking leaveto nm end 9om theCourt.

            F.     Pre-trialm otions:

            A11pretrialmotionsand memoranda öflaw,including m otionsin limine,shallbe filed by

   M arch 26,2020.

                 * Anymotionsinliminetobeserved(butnotfiled)byM arch 13,2020.
                                                  :
                 . Any responseto themotionsln liminetobe served (butnotfiled)by M arch 25,
                    2020.

                    The fullbriefm g ofthe m otionsin lim ine willthen befiled w ith the Courton M arch

                    26,2020.

            G.      N eed for R ule V ariation:
            Thereisno need foruse ofthe M anualon Com plex Litigation orany otherrule variation
   @
   m tjytSCase.

            H.      C alendar Call

            'FheCalendarCallshallbeheld on April8,2020.

            1.      T rialD ate:

            Thetrialshallbeheld on April13,2020.

            J.      A dditionalpretrialdeadlines:
            Thefollowing additionalpretrialdeadlinesshallalso apply:

       O ctober 11,2019         A M ediator m ustbe selected.
       O ctober 25,2019         Parties exchan e claim tenns,cons% ctions,and extrinsic evidence.
       N ovem ber 4,2019        O ellin Claim Construction Bdefs on a11dis uted tennsm ustbe filed.


                                                      3
 Case9:19-cv-80744-DMM
Case  1:16-cv-00041-CFC Document
                        Document43
                                 315-3 Filedon
                                    Entered  10/15/19 Page 09/19/2019
                                               FLSD Docket 5 of 5 PageIDPage
                                                                         #: 13371
                                                                              4 of 4



   Novem ber13,2019      Responsive Claim Construction Bdefs on a11disputed term s mustbe .
                         filed.
   November26,2019@      M arkmanHenring
   1:30 .m .                                             .
   Februa 13,2020        M ediation shallbe com leted.
   February7,2020        A11sllmmaryjudpnent,Daubert,andotherdispositivemotionsmustbe
                         filed.
   February21,2020       Oppositionsto a11sllmmaryjudgnent,Daubert,and otherdispositive
                         m otionsm ustbe filed.
   February28,2020       Replies in supportof a11 sllmmary judpnent,Daubert, and pther
                         dispositive m otions m ust be filed. The Courtw ill decidç whether to
                         hold ahearin on dis ositivefnotions.
   M arch 16,2020        Joint Pretrial Stiptllation must be filed. Designation of deposition
                         tèstim on shallbe m ade.
   M arch30,2020         Objectionsto desir ation ofdeposition testimony shallbe filed.Late
                         desi ationsshallnotbe adm issible absentexi entcircllm stances.
   A ril1,2020           Pro osed J lnstructionsm ustbe tiled.


        SIGM D,in ChambersatW estPalm Beach,Floridathis          da ofSeptember,2019.




                                                        A LD M .M ID DLEBRO OK S
                                                  U N ITED STA TES DISTR ICT JU D GE

  cc: Cotm selofRecord




                                            4
